DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments filed 23 August 2021 have been considered and new rejections based on applicant’s amendments are recited below.  Claims 1, 9-20, 26-29, 37-39 and 41 are currently pending.

Claim Interpretation
A number of “means for” limitations are presented in the claims.  The prior office action had identified what structure those limitations are invoking.  As applicant has neither amended those limitations to no longer invoke 112(f) nor argued that these interpretations were in error; the claims are being examined under those interpretations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 9-11, 13-15, 17-20, 26-29, 37-39 and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,686,922 to Cairns (Cairns).
Concerning claim 1, Cairns discloses a cutting apparatus comprising a tooth (100, 800) and a grinding wheel (106), the tooth comprising means for cooperating (114) with a corresponding structure within a slot (108) of the grinding wheel and means for locking (118) the tooth (100, 800) in the slot (108) of the grinding wheel, wherein:
the tooth (100) comprises a spigot (114); 
the grinding wheel (106) comprises a recess (110); 
the recess (110) is provided within the slot (108) of the grinding wheel; and 
the spigot (114) of the tooth fits within the recess (110) of the grinding wheel (see figure 1B).
Concerning claim 9, Cairns discloses in the embodiment in figures 7A-D and 8A-D (which are merely a separation of the structure of 102 into two parts) further comprising means (704, 804 as a peg is an equivalent structure) for cooperating with a keeper block (700 or 800 since the structures claimed either can read on the tooth and the other as the keeper block).
Concerning claim 10, Cairns discloses further comprising a keeper block (700 or 800), wherein the keeper block (700 or 800) is dimensioned to fit with the tooth (800 or 700) within the slot (108) of the grinding wheel.
Concerning claim 11, Cairns discloses further comprising a bolt (118), wherein the keeper block (800) cooperates with the tooth (700) by means of the bolt (as the bolt secures both together via the slot).
Concerning claim 13, Cairns discloses the bolt (118) is attached to the tooth (700) by means of a threaded engagement (at 116).
Concerning claim 14, Cairns discloses the keeper block (700 or 800) is shaped such that it corresponds with the shape of the tooth (800 or 700), such that the combination of the keeper block and tooth fit within the slot of the grinding wheel.
Concerning claim 15, Cairns discloses the keeper block (700 or 800) has an underside, and the underside of the keeper block is provided with a tapered surface that interfaces with the surface of the tooth (800 or 700).
Concerning claim 17, Cairns discloses the tooth (800) comprises a main body including a slot (the surface with 804) comprising two substantially planar surfaces for, in use, engaging with the keeper block.
Concerning claim 18, Cairns discloses the tooth (800) comprises one or more cutting faces (808) connected to and extending away from the main body.
Concerning claim 19, Cairns discloses the cutting face (808) includes one or more tips (the cutting edge of 808).
Concerning claim 20, Cairns discloses a grinding wheel (106) comprising a tooth (100) comprising means for cooperating (114) with a corresponding structure within a slot (108) of the grinding wheel and means for locking (118) the tooth (100, 800) in the slot (108) of the grinding wheel, wherein:

the grinding wheel (106) comprises a recess (110); 
the recess (110) is provided within the slot (108) of the grinding wheel; and 
the spigot (114) of the tooth fits within the recess (110) of the grinding wheel (see figure 1B).
Concerning claim 26, Cairns discloses the tooth (100, 800) comprises a recess (between 168 and 170).
Concerning claim 27, Cairns discloses the tooth  (100, 800) comprises a slot, and the slot (between 168 and 170) comprises the spigot (114, see figure 1B).
Concerning claim 28, Cairns discloses the recess (between 168 and 170) of the tooth (100, 800) cooperates with the spigot (114) to lock the tooth in the slot of the grinding wheel.
Concerning claim 29, Cairns discloses further comprising means (702, 804) for cooperating with a keeper block (700).
Concerning claim 37, Cairns discloses the tooth (800) comprises a main body including a slot (along the surface with 804) comprising two substantially planar surfaces (806) for, in use, engaging with the keeper block (700).
Concerning claim 38, Cairns discloses the tooth (100, 800) comprises one or more cutting faces (104, 808) connected to and extending away from the main body.
Concerning claim 39, Cairns discloses the cutting face (104, 808) includes one or more tips (140).
Concerning claim 41, Cairns discloses in figure 1B a method of making the cutting apparatus of claim 1 comprising engaging the tooth (100) with the grinding wheel (106).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cairns.
Concerning claim 16, Cairns does not disclose the exact angle of the taper.  
It would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Cairns such that the taper on the lower surface of the keeper block is approximately 11 degrees as such determination would result during routine engineering practices and experimentation.  Further, Applicant has not positively recited any criticality to this exact angle.  Accordingly, such a shape was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not disclose the bolt passes through the keeper block and attaches to a rear portion of the tooth.  As seen in Cairns the bolt (118) only passes through one of the block and the tooth (as only one has through hole 704).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9-20, 26-29, 37-39 and 41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/Matthew Katcoff/           Primary Examiner, Art Unit 3725                                                                                                                                                                                             
10/13/2021